Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regard to rejection under 35 USC § 101, applying the analysis under 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the claimed invention is patent-eligible, as the claims address additional elements that integrate the exception into a practical application of the exception. In the instant case, the combination of  predicting a specific amount of the agricultural treatment material for each specific location of the plurality of locations in the area, transmitting adjustment 2Docket No. 60403-0224 amount of the agricultural treatment material as an executable script which once received drives operation of the agricultural apparatus is viewed as an integration of judicial exception into practical application. 
With regard to art rejections Examiner acknowledges that Koshnick does not discuss set of model values which are separate from the set of values identified for each of the group of locations, as recited in Claim 1.  Further, Koshnick does not teach "selecting one of the group of locations as a sampling location" or "a first distance constraint related to a distance to a boundary of the management zone", "selecting one of the group of locations as a sampling location based on the normalized set of model values, the normalized sets of values for the group of locations, and a first distance constraint related to a distance to a boundary of the management zone", as recited in Claim 1.
Further, Wollenhaupt reference teaches describes using soil sampling and interpolation techniques to build a soil geomorphic model to map out spatial variability of soil properties , but does not disclose "selecting one of the group of locations as a . 

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb